Title: John Adams to Abigail Adams, 18 January 1794
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Philadelphia January 18 1794
          
          I Send you, at present the Negotiations with Mr Hammond as I sent you before those with Mr Genet. I wish I could send you “The Example of France a Warning to Britain” a Pamphlet of Arthur Young the Secretary of Sir John Sinclairs Agricultural Society: but it is borrowed and must be returned. He is more Burkish than Burke I think.
          Congress will do little this session I believe and perhaps the less the better.
          Americanus has received just such a Flagellation as he has deserved these twenty Years. His Blunders, his Ignorance his Dulness, his Duplicity and Insincerity has been detected and exposed. And if The Blockhead had always been treated with the Same Freedom & Spirit he would have been held in total Contempt before this day and would have been quite harmless. I hope however that Barneveld will not make himself cheap by meddling much with Such Fools and Knaves.
          Nec Deus intersit nisi dignus Vindice nodus.
          Thomas has Sent to his Brother, two hundred dollars for you, in a Check on some bank.
          We have an open Winter, much too mild to clear the Atmosphere of all its Vapours. It is Said that a dry Fall is commonly followed by an open Winter. When the large Tracts and great Lakes in the North West are not wet and full of Water in the Fall before Winter setts in, there is seldom must snow or great Cold in the Course of it. I presume the Ice is not sufficient any more than the Snow for our Wall Operations but our Wood may be brought home for the whole summer I should Supppose. There is a quantity of manure thrown out of the Ditches of the Coves which I should wish carted or Sledded into the yard if it can be conveniently: but I would not plan too much Work. Duty & Love
          
            J. A
          
        